     Case 1:20-cv-01314-NONE-BAM Document 22 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    JULIO SANDOVAL,                                    Case No. 1:20-cv-01314-NONE-BAM (PC)
 8                        Plaintiff,                     ORDER DENYING SECOND MOTION TO
                                                         APPOINT COUNSEL
 9            v.
                                                         (ECF No. 21)
10    DIAZ, et al.,
11                        Defendants.
12

13           Plaintiff Julio Sandoval (“Plaintiff”) is a state prisoner proceeding pro se and in forma

14   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

15           Currently before the Court is Plaintiff’s second motion to appoint counsel, filed March 1,

16   2021. (ECF No. 21.) In his motion, Plaintiff states that he is unable to afford counsel and his

17   imprisonment will greatly limit his ability to litigate properly. Plaintiff argues that the issues

18   involved in this case are complex and will require significant research and investigation, and

19   prison conditions limit his access to the law library. Plaintiff alleges that he has faced duress,

20   meddling with his mail and has been obstructed in obtaining information and mail pertaining to

21   the instant action. (Id.)

22           As Plaintiff has been informed, he does not have a constitutional right to appointed

23   counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on

24   other grounds, 154 F.3d 952, 954 n.1 (9th Cir. 1998), and the court cannot require an attorney to

25   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist.

26   of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may

27   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

28   1525.
                                                         1
     Case 1:20-cv-01314-NONE-BAM Document 22 Filed 03/02/21 Page 2 of 2


 1           Without a reasonable method of securing and compensating counsel, the Court will seek

 2   volunteer counsel only in the most serious and exceptional cases. In determining whether

 3   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 4   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 6           The Court has considered Plaintiff’s request, but does not find the required exceptional

 7   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

 8   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

 9   This Court is faced with similar cases filed by prisoners who are proceeding pro se almost daily.

10   Many of these prisoners also have limited access to legal resources. These litigants also must

11   conduct legal research and litigate their cases without the assistance of counsel. If Plaintiff

12   continues to experience difficulty accessing the law library at his institution or receiving mail

13   pertaining to the instant case, and this difficulty prevents him from meeting a specific deadline in

14   this case, Plaintiff may file a motion requesting an extension of that specific deadline and explain

15   the reasons why he needs the extension.

16           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

17   Plaintiff is likely to succeed on the merits. Plaintiff’s complaint has not yet been screened, and

18   therefore the Court cannot evaluate the likelihood of success on the merits. Finally, based on a

19   review of the record in this case, the Court does not find that Plaintiff cannot adequately articulate

20   his claims.
21           Accordingly, Plaintiff’s second motion to appoint counsel, (ECF No. 21), is HEREBY

22   DENIED, without prejudice.
     IT IS SO ORDERED.
23

24       Dated:     March 2, 2021                                 /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
